Citation Nr: 1431665	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-14 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an increased evaluation for tinnitus, currently rated as 10 percent disabling.

2. Entitlement to service-connection for Meniere's disease, to include as secondary to tinnitus.

3. Entitlement to service-connection for migraine headaches, to include as secondary to tinnitus.

4. Entitlement to service-connection for an acquired psychiatric disorder, to include: generalized anxiety disorder and major depressive disorder as secondary to tinnitus.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1999 to May 1999. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal initially included a claim for service connection for secretory otitis of the left ear, also claimed as tympanic membrane perforation.  During the pendency of the appeal, the RO granted service connection for left chronic otitis, also claimed as tympanic membrane perforation, left ear, in a March 2012 rating decision.  The RO notified the Veteran that this grant was considered a full grant of the benefit sought on appeal.  Because he has not filed a notice of disagreement pertaining to the March 2012 rating determination, this issue is not before the Board for appellate review.  See 38 U.S.C.A. § 7105(a).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional development is necessary.

In a May 2011 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a hearing before a Veterans Law Judge.  In a February 2014 letter, the AOJ attempted to inform the Veteran that a hearing was scheduled in June 2014, but the letter was returned with notice that mail was no longer being forwarded to the Veteran's address of record.  There is no indication that the Veteran was subsequently provided notice prior to the hearing.  The Veteran failed to report to the hearing as scheduled.  

The post office did provide an alternate address where the Veteran might be reached.  The Board has not otherwise received notice from the Veteran regarding a change of address.  

As the letter was returned as undeliverable and VA has been provided with an alternate address to potentially contact the Veteran, the Board finds that the case must be returned to the AOJ to schedule another videoconference hearing to ensure due process requirements are met.  See 38 C.F.R. § 20.704.
 
Accordingly, the case is REMANDED for the following action:

The AOJ should attempt to contact the Veteran regarding his current address, to include: attempting to contact him at P.O. Box 6, La Grange, Kentucky 40031-0006 (as provided by the U.S. Post Office). 

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via video conference in accordance with his request. The Veteran should be notified in writing of the date, time, and location of the hearing, including at P.O. Box 6, La Grange, Kentucky 40031-0006, unless otherwise stated by the Veteran.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



